EXHIBIT INDEX Exhibit NumberDescription Exhibit 99.1Distribution Statement To the Holders of: STRATS(SM) TRUST FOR NEWS CORPORATION SECURITIES, SERIES 2006-4 Structured Repackaged Asset-Backed Trust Securities *CUSIP: 863117206 – 7.000% Class A-1 Certificates *CUSIP: 863117AA5 – 0.900% Class A-2 Certificates U.S. Bank Trust National Association, as Trustee for the STRATS(SM) Trust For News Corporation Securities, Series2006-4, hereby gives notice with respect to the Scheduled Distribution Date of December 2, 2013 (the “Distribution Date”) as follows: Record Date:December 1, 2013 Collection Period:June 3, 2013 through December 2, 2013, 180 Days Distribution Date:December 2, 2013 Underlying Security:News America Holdings Incorporated 7.90% corporate bonds due 12/1/2095 CUSIP of Underlying Security*:652478BB3 Certificate Account Holdings as of beginning of Collection Period Cash Balance: Number of Underlying Securities Held: One Principal Amount of Underlying Securities: Cash Flows received during Collection Period Scheduled Income received on Underlying Securities on Distribution Date: Principal Received on Underlying Securities: LESS: Class A-1 Allocation paid to Certificateholders: Per $25 Class A-1 Certificate: Class A-2 Allocation: Fees Paid to Trustee from Class A-2 Allocation: Listing Fee Paid from Class A-2 Allocation: Payment to Class A-2 Certificateholders: Per $1,000 Notional Amount of Class A-2 Certificates: Certificate Account Holdings at close of business on Distribution Date Cash Balance: Number of Underlying Securities Held: One Principal Amount of Underlying Securities: Issued by Trust and outstanding as of beginning of Collection Period 1,320,000 Class A-1 Certificates representing Stated Amount: Notional Amount of Class A-2 Certificates: Number of Call Warrants: 66 Issued by Trust and outstanding at close of business on Distribution Date 1,320,000 Class A-1 Certificates representing Stated Amount: Notional Amount of Class A-2 Certificates: Number of Call Warrants: 66 U.S. Bank Trust National Association, as Trustee *The Trustee shall not be held responsible for the selection or use of the CUSIP number nor is any representation made as to its correctness.It is included solely for the convenience of the Holders.
